FILED
                             NOT FOR PUBLICATION                               FEB 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MINTON LAL JOSHI,                                 No. 07-72065

               Petitioner,                         Agency No. A078-364-900

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Minton Lal Joshi, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
for abuse of discretion the BIA’s denial of a motion to reopen. Lara-Torres v.

Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended by 404 F.3d 1105 (9th Cir.

2005). We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Joshi’s third motion to

reopen as untimely and numerically barred where the motion was filed more than

two years after the BIA’s final administrative order. See 8 C.F.R. § 1003.2(c)(2).

       This court lacks jurisdiction over Joshi’s contention that the filing deadline

should have been equitably tolled because he failed to raise it to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (the court lacks jurisdiction

to review contentions not raised before the agency).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                     07-72065